As filed with the Securities and Exchange Commission on November 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08360 GUINNESS ATKINSON FUNDS (Exact name of registrant as specified in charter) 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Address of principal executive offices) (Zip code) James J. Atkinson, Jr. 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Name and address of agent for service) Copies to: Susan Penry-Williams, Esq. Kramer, Levin, Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY 10036 Registrant’s telephone number, including area code: (800)915-6566 Date of fiscal year end: December 31, 2014 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. GUINNESS ATKINSON ALTERNATIVE ENERGY FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks: 102.1% Value Biofuel: 3.3% Cosan SA Industria e Comercio $ Maple Energy PLC* Efficiency: 11.1% Applied Intellectual Capital Ltd.*†^ - Carmanah Technologies Corp.* CENTROTEC Sustainable AG Nibe Industrier AB - B Shares Wasion Group Holdings Ltd. Geothermal: 3.6% Ormat Technologies Inc. Hydro: 10.3% Cia Energetica de Minas Gerais - ADR Iniziative Bresciane - Inbre - SpA* Verbund AG Solar: 30.8% Canadian Solar Inc.* China Singyes Solar Technologies Holdings Ltd. Enphase Energy Inc. * JA Solar Holdings Co., Ltd.* Jinkosolar Holdings Co-ADR* Renesola Ltd. - ADR* SunPower Corp. - Class B* Trina Solar Ltd. - ADR* Yingli Green Energy Holding Co., Ltd. - ADR* Wind: 43.0% Acciona S.A. Boralex Inc. - Class A China Datang Corp. Renewable Power Co. Ltd. - H Shares China Longyuan Power Group Corp. - H Shares China Suntien Green Energy Corp. Ltd. - H Shares See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ALTERNATIVE ENERGY FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks: 102.1% Value Wind: 43.0% - Continued EDP Renovaveis SA $ Enel Green Power SpA Good Energy Group PLC Greentech Energy Systems* Huaneng Renewables Corp. Ltd. - H Shares Mytrah Energy Ltd.* Northern Power Systems Corp.* Theolia SA* Total Common Stocks (cost $27,930,113) Total Investments in Securities (cost $ $27,930,113): 102.1% Liabilities in Excess of Other Assets:(2.1%) ) Net Assets: 100.0% $ * Non-income producing security. † Illiquid.Illiquid securities represent 0.0% of net assets. ^ Fair value under direction of the Board of Trustees.Fair valued securities represent 0.0% of net assets. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA FOCUS FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks: 102.5% Value China:40.6% AAC Technologies Holdings Inc. $ Anhui Conch Cement Co Ltd. - H Shares China Construction Bank Corp. - H Shares China Lesso Group Holdings Ltd. China Merchants Bank Co Ltd. - H Shares CNOOC Ltd. China Minsheng Banking Corp Ltd. - H Shares db x-trackers CSI300 Index ETF Dongfeng Motor Group Co., Ltd. - H Shares Lenovo Group Ltd. PetroChina Co Ltd. - H Shares Shenzhen Expressway Co Ltd. - H Shares Soho China Ltd. Sohu.com Inc.* Tencent Holdings Ltd. Weichai Power Co., Ltd. - H Shares Hong Kong: 12.4% Chen Hsong Holdings Galaxy Entertainment Group Ltd. Global Brands Group Holding Ltd.* HSBC Holdings PLC Kunlun Energy Co Ltd. Li & Fung Ltd. NagaCorp Ltd. Indonesia: 3.0% Indo Tambangraya Megah PT Vale Indonesia Tbk Malaysia: 6.7% DiGi.Com Bhd UMW Holdings Bhd See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA FOCUS FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks: 102.5% Value South Korea: 7.4% Hyundai Mobis $ Samsung Electronics Co., Ltd. Taiwan: 15.6% Catcher Technology Co., Ltd. Largan Precision Co., Ltd. Novatek Microelectronics Corp. 2 Shin Zu Shing Co., Ltd. 5 Taiwan Semiconductor Manufacturing Co., Ltd. Thailand: 16.8% Electricity Generating PCL/Foreign Glow Energy PCL/Foreign Jasmine International PCL/Foreign LPN Development PCL/Foreign PTT Exploration & Production PCL/Foreign PTT PCL/Foreign Total Common Stocks (cost $17,014,447) Total Investments in Securities (cost $17,014,447):102.5% Liabilities in Excess of Other Assets:(2.5%) ) Net Assets: 100.0% $ * Non-income producing security. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA PACIFIC DIVIDEND FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:101.7% Value Australia:10.4% Henderson Group PLC $ iiNET Ltd. JB Hi-Fi Ltd. Sonic Healthcare Ltd. China:27.8% AAC Technologies Holdings Inc China Construction Bank Corp. - H Shares China Lilang Ltd. China Merchants Bank Co., Ltd. - H Shares China Minsheng Banking Corp. Ltd. - H Shares China Mobile Ltd. CNOOC Ltd. - ADR Industrial & Commercial Bank of China Ltd. - H Shares Shenzhou International Group Holdings Ltd. Yangzijiang Shipbuilding Holdings Ltd. Hong Kong:19.7% BOC Hong Kong Holdings Ltd. Global Brands Group Holdings Ltd.* Huabao International Holdings Ltd. Li & Fung Ltd. Link REIT/The Luk Fook Holdings International Ltd. NagaCorp Ltd. Pacific Textiles Holdings Ltd. Japan:3.2% Relo Holdings Inc. Malaysia:2.8% DiGi.Com Bhd See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA PACIFIC DIVIDEND FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:101.7% Value Singapore: 5.3% Ascendas Real Estate Investment Trust $ CapitaMall Trust South Korea:2.9% KT&G Corp. Taiwan:17.5% Asustek Computer Inc. Catcher Technology Co., Ltd. Hon Hai Precision Industry Co., Ltd. Novatek Microelectronics Corp. St Shine Optical Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Thailand:9.1% Delta Electronics Thailand PCL/Foreign LPN Development PCL/Foreign PTT PCL/Foreign United States:3.0% QUALCOMM Inc. Total Common Stocks (cost $3,736,214) Total Investments in Securities (cost $3,736,214): 101.7% Liabilities in Excess of Other Assets:(1.7%) ) Net Assets: 100.0% $ * Non-income producing security. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON CHINA & HONG KONG FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:100.9% Value Airlines:2.4% Cathay Pacific Airways Ltd. $ Apparel Manufacturers: 0.4% Global Brands Group Holding Ltd. * Auto/Truck Parts & Equipment:3.0% Weichai Power Co., Ltd. - H Shares Auto - Cars/Light Trucks:5.7% Dongfeng Motor Group Co., Ltd. - H Shares Geely Automobile Holdings Ltd. Building Products: 4.7% Anhui Conch Cement Co., Ltd. - H Shares China Lesso Group Holdings Ltd. Casino Hotels: 4.1% Galaxy Entertainment Group Ltd. NagaCorp. Ltd. Cellular Telecommunications:2.3% China Mobile Ltd. Coal:2.2% China Shenhua Energy Co Ltd. - H Shares Commercial Banks:19.1% BOC Hong Kong Holdings Ltd. China Construction Bank Corp. - H Shares China Merchants Bank Co., Ltd. - H Shares China Minsheng Banking Corp. Ltd. Dah Sing Financial Holdings Ltd. HSBC Holdings PLC Industrial & Commercial Bank of China Ltd. - H Shares See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON CHINA & HONG KONG FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:100.9% Value Computers:7.8% ChinaCache International Holdings Ltd. - ADR* $ Lenovo Group Ltd. Distribution/Wholesale:1.9% Li & Fung Ltd. Electronic Component - Miscellaneous:3.7% AAC Technologies Holdings Inc. Exchange Traded Funds (ETFs):2.7% db x-trackers CSI Gas - Distribution:3.8% Beijing Enterprises Holdings Ltd. Internet Application Software:5.5% Tencent Holdings Ltd. Internet Content - Entertainment:5.6% NetEase Inc. - ADR Machinery - General Industries:0.7% Chen Hsong Holdings Oil Company - Integrated:3.9% PetroChina Co., Ltd. - H Shares Oil Company - Exploration & Production:8.0% CNOOC Ltd. Kunlun Energy Co., Ltd. Public Thoroughfares:2.0% Shenzhen Expressway Co., Ltd. - H Shares See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON CHINA & HONG KONG FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:100.9% Value Real Estate Operations/Development:2.3% Soho China Ltd. $ Retail - Automobile:2.6% Baoxin Auto Group Ltd. Shipbuilding: 1.4% Yangzijiang Shipbuilding Holdings Ltd. Telecommunication Equipment:3.1% VTech Holdings Ltd. Web Portals/ISP:2.0% Sohu.com Inc.* Total Common Stocks (costs $69,533,553) Total Investments in Securities (costs $69,533,553):100.9% Liabilities in Excess of Other Assets:(0.9%) ) Net Assets: 100.0% $ * Non-income producing security. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL ENERGY FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:99.2% Value Energy - Alternate Sources:3.2% JA Solar Holdings Co. Ltd. - ADR* $ Trina Solar Ltd. - ADR* Machinery - General Industries:0.1% Shandong Molong Petroleum Machinery Co., Ltd. - H Shares Oil & Gas - Drilling:0.2% Cluff Natural Resources PLC* Oil & Gas - Exploration & Production:42.2% Apache Corp. Bankers Petroleum Ltd.* Bill Barrett Corp* Canadian Natural Resources Ltd. Carrizo Oil & Gas Inc.* Chesapeake Energy Corp. Devon Energy Corp. Dragon Oil PLC EnQuest PLC* JKX Oil & Gas PLC* Newfield Exploration Co.* Noble Energy Inc. Occidental Petroleum Corp. Ophir Energy PLC* QEP Resources Inc. Seventy Seven Energy Inc.* Sino Gas & Energy Holdings Ltd.* SOCO International PLC Stone Energy Corp.* Triangle Petroleum Corp.* Trinity Exploration & Production PLC* Ultra Petroleum Corp.* Unit Corp.* WesternZagros Resources Ltd.* See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL ENERGY FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:99.2% Value Oil & Gas - Field Services:13.5% Halliburton Co. $ Helix Energy Solutions Group, Inc.* John Wood Group PLC ShawCor Ltd. DL Oil & Gas - Integrated:36.6% BP PLC ENI SpA Exxon Mobil Corp. Gazprom OAO - ADR Hess Corp. OMV AG PetroChina Co., Ltd. - H Shares Royal Dutch Shell PLC - Class A Statoil ASA Suncor Energy, Inc. Total SA Oil Refining & Marketing:3.4% Valero Energy, Corp. Total Common Stocks (cost $88,352,279):99.2% Warrants:0.0% Cluff Natural Resources, Expiration 5/22/15, Excerise price £0.10*†^ - Total Warrants (cost $0) Total Investments in Securities (cost $88,352,279):99.2% Other Assets less Liabilities:0.8% Net Assets: 100.0% $ * Non-income producing security. † Illiquid.Illiquid securities represent 0.0% of net assets. ^ Fair value under direction of the Board of Trustees.Fair valued securities represent 0.0% of net assets. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL INNOVATORS FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:98.5% Value Aerospace/Defense: 3.3% Boeing Co. $ Application Software:6.6% Check Point Software Technologies Ltd.* PTC Inc.* Cable/Satellite TV:3.2% Comcast Corp. - Class A Commercial Banks: 3.3% Capital One Financial Corp. Commercial Services:3.3% H&R Block, Inc. Computers:6.4% Lenovo Group Ltd. Xerox Corp. Distribution/Wholesale: 3.2% Li & Fung Ltd. Diversified Manufacturing Operations: 3.3% Danaher Corp. E-Commerce/Products:3.6% eBay, Inc.* Electronic Components - Semiconductor:9.9% Intel Corp. NVIDIA Corp. Samsung Electronics Co., Ltd. Electronics - Military: 6.6% L-3 Communications Holdings Inc. Ultra Electronics Holdings PLC See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL INNOVATORS FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:98.5% Value Enterprise Software/Services: 3.2% Oracle Corp. $ Fiduciary Banks:3.3% State Street Corp. Finance - Investment Bank/Broker:3.3% TD Ameritrade Holding Corp. Finance - Other Services:3.4% IntercontinentalExchange, Inc. Machinery:3.2% Roper Industries, Inc. Medical - Biomedical:6.8% Cisco Systems Inc. Gilead Sciences, Inc.* Oil - Integrated:6.5% BP PLC - ADR Schlumberger Ltd. Power Conversion/Supply Equipment: 3.2% Schneider Electric Publishing - Newspapers: 3.1% Gannett Co, Inc. Semiconductor:9.8% Applied Materials Inc. QUALCOMM Inc. Taiwan Semiconductor Manufacturing Co., Ltd. - ADR See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL INNOVATORS FUND Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:98.5% Value Total Common Stocks $ (cost $117,989,576) Total Investments in Securities (cost $117,989,576) - 98.5% Other Assets less Liabilities - 1.5% Net Assets: 100.0% $ * Non-income producing security. ADR - American Depository Receipt GDR - Global Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON INFLATION MANAGED DIVIDEND FUND™ Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:97.5% Value Australia:2.8% Sonic Healthcare Ltd. $ China:2.9% CNOOC Ltd. - ADR France:8.0% Danone SA Schneider Electric SA Total SA Germany:2.8% Deutsche Boerse AG Hong Kong:5.5% China Mobile Ltd. - ADR Li & Fung Ltd. Israel:2.9% Teva Pharmaceutical Industries Ltd. - ADR Italy:2.5% ENI SpA Netherlands:2.8% Royal Dutch Shell PLC - Class A South Africa:2.9% Vodacom Group Ltd. United Kingdom:22.6% Aberdeen Asset Management PLC BAE Systems PLC ICAP PLC Imperial Tobacco Group PLC Meggitt PLC Reckitt Benckiser Group PLC Unilever PLC Willis Group Holdings PLC See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON INFLATION MANAGED DIVIDEND FUND™ Schedule of Investments at September 30, 2014 (Unaudited) Shares Common Stocks:97.5% Value United States:41.8% AbbVie Inc. $ Aflac Inc. Arthur J Gallagher & Co. Cisco Systems Inc. Coca-Cola Co/The General Dynamics Corp. H&R Block Inc. Illinois Tool Works Inc. Johnson & Johnson L-3 Communications Holdings Inc. Mattel Inc. Merck & Co., Inc. Microsoft Corp. Procter & Gamble Co/The Total Common Stocks (cost $4,649,503) Total Investments in Securities (cost $4,649,503) - 97.5% Other Assets less Liabilities - 2.5% Net Assets: 100.0% $ ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON RENMINBI YUAN & BOND FUND Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount (CNH) Corporate Bonds:93.5% Value Auto-Cars/Light Trucks:8.2% Renault S.A., 5.625%, 10/10/14 $ Volkswagen International Finance NV, 2.150%, 05/23/16 Volkswagen International Finance NV, 3.750%, 11/30/17 Volvo Treasury AB, 3.800%, 11/22/15 Cellular Telecommunication:6.0% China Unicom Ltd., 4.000%, 04/16/17 Datang Telecom HK Co. Ltd., 5.500%, 09/29/17 Commerical Banks:25.1% Agriculture Bank of China Ltd.,3.200%, 11/28/15 Bank of China, 3.450%, 01/16/17 CCBL Funding PLC,3.200%, 11/29/15 HSBC Bank PLC,2.875%, 04/30/15 ICICI Bank Ltd.,4.900%, 09/21/15 ICICI Bank Ltd.,4.900%, 06/25/16 Industrial & Commercial Bank of China Ltd., 3.350%, 11/19/16 Industrial & Commercial Bank of China Ltd., 3.350%, 9/23/16 Industrial & Commercial Bank of China Ltd., 3.950%, 9/23/21 National Australia Bank Ltd., 2.400%, 06/18/15 Rabobank Nederland, 3.250%, 09/20/15 VTB Bank OJSC via VTB Capital SA, 4.500%, 10/30/15 Electric - Integrated:4.3% China Datang Corp., 3.600%, 04/25/16 China Guangdong, 3.750%, 11/01/15 Finance-Investment Bank/Broker:2.3% Banco BTG Pactual SA, 4.100%, 03/26/16 See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON RENMINBI YUAN & BOND FUND Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount (CNH) Corporate Bonds:93.5% Value Finance - Leasing Company:10.9% BOC Aviation Pte. Ltd.,4.500%, 11/20/18 $ Cagamas Global 3.700%, 09/22/17 Far East Horizon Ltd.,5.450%, 12/11/16 Unican Ltd., 5.600%, 09/18/17 Industrial Gases:5.6% Air Liquide Finance SA, 3.000%, 09/19/16 Investment Management/Advisor Service:1.6% Starway Assets Enterprise, Inc., 4.100%, 01/22/17 Life/Health Insurance:1.9% Value Success International,4.000%, 11/21/16 Machinery:4.4% Caterpillar Financial Services Corp., 3.250%, 06/26/15 Caterpillar Financial Services Corp., 2.950%, 03/03/16 Oil Company - Integrated:1.6% BP Capital Markets PLC, 3.650%, 02/28/19 Real Estate Operator/Developer:12.5% Agile Property Holdings Ltd., 6.500%, 02/28/17 Central Plaza Development Ltd., 7.600%, 11/29/15 Global Logistic Properties Ltd., 3.375%, 05/11/16 New World China Land Ltd., 5.500%, 02/06/18 Yanlord Land HK Co. Ltd., 5.375%, 05/23/16 Sovereign:4.0% China Government Bond, 2.870%, 06/27/16 China Government Bond, 3.020%, 06/27/18 See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON RENMINBI YUAN & BOND FUND Schedule of Investments at September 30, 2014 (Unaudited) Principal Amount (CNH) Corporate Bonds:93.5% Value Special Purpose Banks:5.1% China Develop Bank 3.600%, 09/19/19 $ Export Import Bank of China/The, 3.350%, 06/18/17 Korea Development Bank/The, 3.300%, 06/21/15 Total Corporate Bonds $ (cost $95,001,405): 93.5% Total Investments in Securities (cost $95,001,405): 93.5% China Yuan (Offshore): 5.6% Other Assets less Liabilities: 0.9% Net Assets: 100.0% $ See accompanying Notes to Schedule of Investments. GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited September 30, 2014 Note 1 – Organization Guinness AtkinsonTM Funds (the “Trust”), was organized on April 28, 1997 as a Delaware business trust and registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Currently, the Trust offers eight separate series: Guinness Atkinson Alternative Energy Fund (the “Alternative Energy Fund”), Guinness Atkinson Asia Focus Fund (the “Asia Focus Fund”), Guinness Atkinson Asia Pacific Dividend Fund (the “Asia Pacific Dividend Fund”), Guinness Atkinson China & Hong Kong Fund (the “China & Hong Kong Fund”), Guinness Atkinson Global Energy Fund (the “Global Energy Fund”), Guinness Atkinson Global Innovators Fund (the “Global Innovators Fund”), Guinness Atkinson Inflation Managed Dividend FundTM (the “Inflation Managed Dividend FundTM”) and Guinness Atkinson Renminbi Yuan & Bond Fund (the “Renminbi Yuan & Bond Fund”), all of which (each a “Fund” and collectively, the “Funds”) are covered by this report. Except for the Inflation Managed Dividend FundTM, each Fund is a non-diversified Fund. The China & Hong Kong Fund began operations on June 30, 1994, the Asia Focus Fund began operations on April 29, 1996, the Global Innovators Fund began operations on December 15, 1998, the Global Energy Fund began operations on June 30, 2004, the Alternative Energy Fund and the Asia Pacific Dividend Fund began operations on March 31, 2006, the Renminbi Yuan & Bond Fund began operations on June 30, 2011, and the Inflation Managed Dividend FundTM began operations on March 30, 2012. The Alternative Energy Fund’s and Asia Focus Fund’s investment objective is long-term capital appreciation. The Asia Pacific Dividend Fund’s investment objective is to provide investors with dividend income and long-term capital growth. The China & Hong Kong Fund’s investment objective is long-term capital appreciation primarily through investments in securities of China and Hong Kong. The Global Energy Fund’s and Global Innovators Fund’s investment objective is long-term capital appreciation. The Renminbi Yuan & Bond Fund’s investment objective is to seek total return. Total return means the combination of capital appreciation and investment income, which includes changes in the value of the renminbi, the currency of China of which the yuan is the unit. The Inflation Managed Dividend Fund’s investment objective is to seek a moderate level of current income and consistent dividend growth at a rate that exceeds inflation. Note 2 – Significant accounting policies The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation. Securities of the Funds that are traded on a principal exchange (U.S. or foreign) or NASDAQ are valued at the official closing price on each day that the exchanges are open for trading. Securities traded on an exchange for which there have been no sales, and other over-the-counter securities are valued at the mean between the bid and asked prices. Debt securities are valued based on available market quotations received from an independent pricing service approved by the Trust’s Board of Trustees which may utilize both transaction data and market information such as yield, prices of securities of comparable quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Funds’ Valuation Committee in accordance with procedures established by the Board of Trustees. In determining fair value, the Funds’ Valuation Committee take into account all relevant factors and available information. Consequently, the price of the security used to calculate its Net Asset Value may differ from quoted or published prices for the same security. Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value. As a result, different mutual funds could reasonably arrive at different fair value for the same security. It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. Short-term investments are stated at cost, combined with accrued interest, which approximates market value. Realized gains and losses from securities transactions are calculated using the identified cost method. Foreign securities are recorded in the financial statements after translation to U.S. dollars based on the applicable exchange rate at the end of the period. The Funds do not isolate that portion of the results of operations resulting from changes in the currency exchange rate from the fluctuations resulting from changes in the market prices of investments. GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited September 30, 2014 Foreign exchange gain or loss resulting from holding of a foreign currency, expiration of a currency exchange contract, difference in exchange rates between the trade date and settlement date of an investment purchased or sold, and the difference between dividends actually received compared to the amount shown in a Fund’s accounting records on the date of receipt are shown as net realized gains or losses on foreign currency transactions in the respective Fund’s statement of operations. B. Security Transactions, Dividend Income and Distributions. Security transactions are accounted for on the trade date. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Realized gains and losses from securities transactions are calculated using the identified cost method. C. Concentration of Risk. The Alternative Energy Fund invests substantially in the alternative energy or energy technology sectors. The Asia Focus Fund invests substantially all of its assets in the Asian continent. The Asia Pacific Dividend Fund invests primarily in dividend-producing equity securities of Asia Pacific companies. The China & Hong Kong Fund invests substantially all of its assets in securities that are traded in China or Hong Kong or that are issued by companies that do a substantial part of their business in China. The Global Energy Fund invests substantially in energy companies; the changes in the prices and supplies of oil and other energy fuels may affect the Fund’s investments. The Renminbi Yuan & Bond Fund invests in securities issued by companies economically tied to China, which exposes the Fund to greater market risk and potential monetary losses than if the Fund’s assets were diversified among other regions. The consequences of political, social, or economic changes in the countries or business sectors in which the securities are offered or the issuers conduct their operations may affect the market prices of the Funds' investments and any income generated, as well as the Funds' ability to repatriate such amounts. Note 3 – Federal Income Tax Information At September 30, 2014, gross unrealized appreciation and (depreciation) on investments were as follows: Alternative Energy Fund Asia Focus Fund Asia Pacific Dividend Fund China & Hong Kong Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments ) Global Energy Fund Global Innovators Fund Inflation Managed Dividend FundTM Renminbi Yuan & Bond Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited September 30, 2014 Note 4 – Fair Value Measurements and Disclosures Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar securities, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2014, in valuing the Funds’ assets carried at fair value: Alternative Energy Fund Assets Table Level 1 Level 2 Level 3 Total Investments, at Value Common Stocks Consumer, Non-cyclical $ $
